DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steven L. Smith on August 31, 2021.

The application has been amended as follows: 
21. (Currently Amended) A synthetic auxotroph, comprising: 
(a) an organism, with one or more mutated essential genes, said one or more mutated essential genes are ligand-dependent essential genes encoding post-translational ligand-dependent essential gene products producing one or more genetically induced ligand-dependent phenotypes; 
(b) wherein the presence of one or more specific ligands reverses said one or more genetically induced phenotypes through ligand-dependent, post-translational modulation and control of mutated essential gene product function.

 	26. (Currently Amended) The synthetic auxotroph of claim 21, wherein one or more mutated essential genes comprise[[s]] an N or C terminal fusion of a ligand-binding domain that confers post translational, ligand-dependent function to an essential gene product.  
one or more essential genes comprise[[s]] a post translationally, ligand-dependent intein domain that imposes a requirement of post-translational, ligand-dependent, intein splicing in order to functionalize the essential gene product.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicants arguments and the Declaration under 37 C.F.R. § 1.312 are sufficient to obviate the rejections set forth in the May 3, 2021 Office Action.  

The prior art fails to disclose or suggest a synthetic auxotroph that is an organism comprising mutated essential genes that encode post-translational ligand-dependent essential gene products that produce genetically induced ligand-dependent phenotypes.  The presence of specific ligands reverses the phenotypes through ligand-dependent, post-translational modulations and control of mutated essential gene product formation.  The synthetic auxotroph can be an organism comprised in an E. coli strain or a biosafety strain with an escape frequency of less than 1 x 10 -8.

It is noted that Applicants’ claim construction provides for the synthetic auxotroph organism to include the claimed characteristics, as well as additional unclaimed characteristics of the organism.  Applicants state that such unclaimed characteristics can include, for example, additional mutations or modifications to the organism (see the August 3, 2021 Remarks at page 10).  Applicants further point to Example 4 of the specification, where the synthetic auxotroph is an organism that also has a temperature sensitive phenotype (see the August 3, 2021 Remarks at page 10).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636